                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:19-cv-158-FDW

CHRISTOPHER ANTHONY JUDD,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )               ORDER
                                                      )
WILLIS LANGFORD, et al.,                              )
                                                      )
                  Defendants.                         )
________________________________________              )

       THIS MATTER is before the Court on initial review of the Complaint, (Doc. No. 1), and

on pro se Plaintiff’s Letter, (Doc. No. 7), that was docketed as a Motion to Correct Errors in the

Complaint.

       I.      BACKGROUND

       Pro se Plaintiff filed this civil rights suit pursuant to 42 U.S.C. § 1983 addressing incidents

that allegedly occurred at the Buncombe County Detention Facility. He names as Defendants:

Correctional Officer Willis Langford, Correctional Officer Chauncey Thicklin, and Intake Nurse

Jane Doe.

       Construing the Complaint liberally and accepting the allegations as true, Plaintiff informed

Intake Nurse Jane Doe on December 23, 2018 that he would be withdrawing from heroin and

Xanax and informed her of “several mental health issues.” (Doc. No. 1 at 3). The nurse asked

Plaintiff to sign multiple forms, including one consenting to be held liable for costs incurred as a

result of any self-injurious behavior, and Plaintiff refused. Plaintiff was told that he would not be

able to start any detox medications unless he signed the form. Plaintiff told the nurse she could not

do that and that Plaintiff was going to sue. The nurse immediately summoned officers to escort

                                                 1
him back to his cell, at which point Plaintiff agreed to sign the form. As soon as Plaintiff signed,

he was “jerked” out of his seat by Defendants Langford and Thicklin who began “forcibly

escorting” Plaintiff back to his cell. (Doc. No. 1 at 3-4). During the escort, Plaintiff attempted to

pull away from the officers and was slammed on his back, causing him to hit his head very hard

on the cement floor and lose consciousness briefly. Plaintiff believes that he was hit in the face by

the officers during this time, causing injury to the left side of his lip and his left cheekbone. The

officers never attempted to give Plaintiff a verbal command before grabbing his arms and grabbing

him. This exacerbated a diagnosed mental health issue, PTSD. Plaintiff claims that all of the

foregoing violated his Fourteenth Amendment due process rights. Plaintiff seeks compensatory

and punitive damages.

       II.     STANDARD OF REVIEW

       Because Plaintiff is a prisoner proceeding in forma pauperis, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that it is “(i) frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). In its frivolity

review, a court must determine whether the Complaint raises an indisputably meritless legal theory

or is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A complaint should not be dismissed for failure

to state a claim “unless ‘after accepting all well-pleaded allegations in the plaintiff’s complaint as

true and drawing all reasonable factual inferences from those facts in the plaintiff’s favor, it

appears certain that the plaintiff cannot prove any set of facts in support of his claim entitling him

to relief.’” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quoting Edwards v. City of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).

                                                  2
         A pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in his complaint which set forth a claim that is cognizable under

federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990). A pro se complaint must

still contain sufficient facts “to raise a right to relief above the speculative level” and “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007);

see Ashcroft v. Iqbal, 556 U.S. 662 (2009) (the Twombly plausibility standard applies to all federal

civil complaints including those filed under § 1983). This “plausibility standard requires a plaintiff

to demonstrate more than a sheer possibility that a defendant has acted unlawfully.” Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (internal quotation marks omitted). He must

articulate facts that, when accepted as true, demonstrate he has stated a claim entitling him to relief.

Id.

         III.     DISCUSSION

(1)      Medical Deliberate Indifference

         Claims under § 1983 based on an alleged lack of, or inappropriate medical treatment fall

within the Eighth Amendment’s prohibition against cruel and unusual punishment. 1 Estelle v.



         1
            It appears that Plaintiff was a pretrial detainee at the time of the alleged incident. A pretrial detainee’s
deliberate indifference claim is properly brought under the Fourteenth Amendment rather than the Eighth Amendment,
but the analysis is the same. See City of Revere v. Mass. Gen. Hosp., 463 U.S. 239 (1983); see also Martin v. Gentile,
849 F.2d 863 (4th Cir. 1988) (applying the Fourteenth Amendment to an arrestee’s deliberate indifference claim); but
see Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473, 2475 (2015) (holding that the test for excessive force claims
brought by pretrial detainees under the Fourteenth Amendment differs from the test for excessive force claims brought
by convicted prisoners under the Eighth Amendment). Even if the Fourth Circuit were to apply the Kingsley “objective
unreasonableness” standard to Plaintiff’s medical deliberate indifference claim, Plaintiff’s allegations still fall short
of stating a plausible claim.
                                                           3
Gamble, 429 U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a plaintiff must

show a “deliberate indifference to serious medical needs” of the inmate and that the defendant

acted with deliberate indifference to those needs. Id.; Heyer v. United States Bureau of Prisons,

849 F.3d 202, 210 (4th Cir. 2017) (citing Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). A

“serious medical need” is “one that has been diagnosed by a physician as mandating treatment or

one that is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” Iko, 535 F.3d at 241 (internal quotation marks omitted). “Deliberate indifference

requires a showing that the defendants actually knew of and disregarded a substantial risk of

serious injury to the detainee or that they actually knew of and ignored a detainee’s serious need

for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th Cir. 2001) (citations

omitted). “To establish that a health care provider’s actions constitute deliberate indifference to a

serious medical need, the treatment must be so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848,

851 (4th Cir. 1990), overruled on other grounds by Farmer, 511 U.S. at 825. However, mere

negligence or malpractice does not violate the Eighth Amendment. Miltier, 896 F.2d at 852.

       Plaintiff alleges that he told Intake Nurse Jane Doe that he would be withdrawing from

heroin and Xanax, and that he has “several mental health issues,” (Doc. No. 1 at 3), and that the

nurse told him that he would be required to sign release forms before he could begin detox protocol

medications. Plaintiff ultimately signed the forms and he does not allege that any care or

medications were withheld.

       These allegations fail to demonstrate that Plaintiff had a sufficiently serious medical need

to which Intake Nurse Jane Doe was deliberately indifferent and, therefore, Plaintiff’s claim of

deliberate indifference to a serious medical need will be dismissed.

                                                 4
(2)    Excessive Force

       The Due Process Clause of the Fourteenth Amendment “protects a pretrial detainee from

the use of excessive force that amounts to punishment,” Graham v. Connor, 490 U.S. 386, 395

n.10 (1989), and is not “an incident of some other legitimate governmental purpose,” Bell v.

Wolfish, 441 U.S. 520, 538 (1989). While prisoners cannot be punished cruelly and unusually,

pretrial detainees cannot be punished at all. Kingsley, 135 S.Ct. at 2475. Therefore, for pretrial

detainee excessive force cases two issues are examined: (1) was the act purposeful (not negligent

or accidental), and (2) was the force objectively unreasonable. Subjective questions like ill will

and malice are not appropriate. Id. at 2473; see Duff v. Potter, 665 Fed. Appx. 242 (4th Cir. 2016).

In determining whether the force was objectively unreasonable, a court considers the evidence

from the perspective of a reasonable officer on the scene without the benefit of 20/20 hindsight.

Kingsley, 135 S.Ct. at 2473. Considerations that bear on the reasonableness or unreasonableness

of the force include: the relationship between the need for the use of force and the amount of force

used; the extent of the plaintiff’s injury; any effort made by the officer to temper or limit the

amount of force; the severity of the security problem at issue; the threat reasonably perceived by

the officer; and whether the plaintiff was actively resisting. Id. The standard is an objective one so

the officer’s motivation or intent is irrelevant. Duff, 665 Fed. Appx. at 244.

       Plaintiff claims that Defendants Langford and Thicklin slammed him onto the ground,

causing his head to strike the ground forcefully, and struck his face while he was unconscious.

These allegations state a plausible excessive force claim. Therefore, Plaintiff’s excessive force

claim will proceed against Defendants Langford and Thicklin.

       IV.     MOTION TO CORRECT

       Plaintiff has filed a Letter that was docketed as a Motion to Correct Errors in the Complaint

                                                  5
in which he seeks to add claims against Defendants in their individual and official capacities.

         A plaintiff may amend the complaint once as a matter of course within 21 days after serving

the complaint, or within 21 days after service of a responsive pleading or 21 days after service of

a motion under Rule 12(b), (e), or (f), which is earlier. Fed. R. Civ. P. 15(a)(1). A plaintiff may

subsequently amend with permission from the court which “shall be freely granted when justice

so requires.” Fed. R. Civ. P. 15(a)(2). The Fourth Circuit “ha[s] interpreted Rule 15(a) to provide

that ‘leave to amend a pleading should be denied only when the amendment would be prejudicial

to the opposing party, there has been bad faith on the part of the moving party, or the amendment

would have been futile.’” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc) (quoting

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

         Plaintiff essentially seeks to amend the Complaint, however, piecemeal amendments will

not be permitted. Plaintiff’s Motion to Correct Errors will therefore be denied without prejudice to

file an Amended Complaint in accordance with all applicable rules, procedures, and Orders

including the Federal Rules of Civil Procedure and the Court’s Local Rules. Plaintiff’s attention is

particularly drawn to Rule 8(a)(2) of the Federal Rules of Civil Procedure, which requires a “short

and plain” statement of the claim. The Amended Complaint must contain all claims Plaintiff

intends to bring in this action, identify all Defendants he intends to sue, and clearly set forth the

factual allegations against each of them. Plaintiff may not amend his Complaint by merely adding

Defendants and claims in a piecemeal fashion. Any Amended Complaint will supersede the

original Complaint so that any claims or parties omitted from the Amended Complaint will be

waived. See Young v. City of Mt. Ranier, 238 F.3d 567 (4th Cir. 2001). If Plaintiff fails to file an

Amended Complaint pursuant to this Order, the case will proceed on the Complaint as originally

filed.

                                                  6
       V.      CONCLUSION

       For the reasons stated herein, Plaintiff’s excessive force claims will be permitted to proceed

against Defendants Langford and Thicklin. The remaining claims are dismissed pursuant to 28

U.S.C. 1915(e)(2)(B)(ii). Plaintiff’s Letter is construed as a Motion to Amend and is denied

without prejudice to file a superseding Amended Complaint in accordance with all applicable

rules, procedures, and Orders.

       IT IS, THEREFORE, ORDERED that:

       1. The Complaint has passed initial review on Plaintiff’s claims of excessive force against

            Defendants Langford and Thicklin.

       2. Plaintiff’s claim of deliberate indifference to a serious medical need against Intake

            Nurse Jane Doe is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       3. The Clerk of Court is directed to terminate Intake Nurse Jane Doe as a Defendant.

       4. Plaintiff’s Letter, (Doc. No. 7), that was docketed as a Motion to Correct Errors in the

            Complaint, is construed as a Motion to Amend and is denied without prejudice to file

            a superseding Amended Complaint in accordance with all applicable rules, procedures,

            and Orders.

       5. The Clerk of Court is directed to mail a blank § 1983 complaint form to Plaintiff.

       6. IT IS FURTHER ORDERED THAT the Clerk of Court is directed to mail summons

            forms to Plaintiff for Plaintiff to fill out and return for service of process on

            Defendants Willis Langford and Chauncey Thicklin. Once the Court receives the

            summons form, the Clerk shall then direct the U.S. Marshal to effectuate service on

            these Defendants. The Clerk is respectfully instructed to note on the docket when the

            form has been mailed to Plaintiff.

                                                 7
    Signed: October 1, 2019




8
